JONES, J.
1. A sum, which includes attorney fees for the prosecution of bastardy proceedings, or which includes an amount for the care and maintenance of a bastard child from the date of its birth to the time of trial, cannot be awarded to the complainant under the provisions of Section 12123, General Code (110 O. L. 299). as amended on April 5, 1923.
2. Prior to the amendment of said section, the reputed father was charged with the child’s maintenance: in the amendment that provision was eliminated and, in lieu thereof, provisions were made whereby he was charged only with the mother’s support, maintenance and necessary expenses caused by her pregnancy and child-birth.
Judgment affirmed.
Day, Kinkade, Robinson and Matthias, JJ.,